O’Neall, J.
This Court is satisfied with the reasons assigned by the Chancellor, for his appointment of Mrs. Martin as the guardian of the petitioners.
It is therefore ordered and decreed, that his order making the appointment, be affirmed generally;. and that the following addition thereto be made *&nd observed, to wit.: that before entering on the duties of the said appointment, Mrs. Martin do, before and to the Commissioner of the said Court, enter into sufficient and satisfactory security for the discharge of her duty as guardian ; and also to return to this State, the ward, John Yincent, according to Chancellor De Saussure’s order; and both of her wards, whenever the Court of Equity for Richland district may require it to be done.
Harper and Johnson, Js., concurred.